Case 2:20-mj-00948-NJK Document5 Filed 11/02/20 Page 1 of 1 a
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing rae

 

 

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Nevada
United States of America )
v. ) Case No. 2:20-mj-948-NJK
) .
JUAN JOSE MORENO-GALLARDO )
Defendant ) =e
ei
ORDER SCHEDULING A DETENTION HEARING
A detention hearing in this case is scheduled as follows: ‘anh
Lloyd D. George United States Courthouse aE
oyd D. George Unite es Courthouse . ‘Pehs .
333 Las Vegas Blvd., South Courtroom No.: 3D ap -
Las Vegas, NV 89101 oo . 7

 

 

 

 

Elayna J. -Youchah , US. Magistrate Judge |Date and Time:

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States#3ee-

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date i
place set forth above.

 
 

Date: | November 2, 2020

 

rs ¥
Judg ’s signature

 

 

 

 

 

 

__fil on ’
LED —— RECEIVED ELAYNA J. YOUCHAH, U.S. Magistrate Judie
COUNSEL/PARTIES OF RECORD Printed name and ttle f
NOV 02 2020
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

DEPUTY

 

 
